Dunbar, J. —
I dissent. An examination of all the testimony in this case convinces me that the respondents simply purchased this land from Abbott & Griffiths, and that Abbott & Griffiths were in no sense their agents, and it cannot in my mind be distinguished from the case mentioned by the majority where a party sells land as his own and falsely represents that he paid more than he actually did pay for it. There is no doubt in my mind that there was moral turpitude on the part of the appellants, but the courts should not assume to correct the morals of the citizens of the country any further than the law plainly imposes that duty upon them. I think the judgment should be reversed.